DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the claims purport to be apparatus claims, but the claims fail to recite any structure.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1

Claims 1-8 are directed to an apparatus.
Claims 9-15 are directed to a method.
Each of claims 1-15 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
wherein the device identifies an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates, and
determines whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of one of load current of the motor and a current value having a correlation with the load current (hereinafter, referred to as "the motor current") with respect to a change in a rotation speed of the motor during the acceleration/deceleration period.
These claim limitations are judicial exceptions of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper.
Each of dependent claims 2-8 also recite abstract ideas of mathematical concepts or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper.
Claims 1-8 therefore recite abstract ideas.
Claim 9 recites:
(a) identifying an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates; and
(b) determining whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of one of load current of the motor and a current value having a correlation with the load current 
These claim limitations are judicial exceptions of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper.
Each of dependent claims 10-15 also recite abstract ideas of mathematical concepts or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper.
Claims 9-15 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 does not recite any additional elements. 
Because the are no additional elements to be considered, both individually, and in combination, the abstract ideas are not integrated into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 2-8 recite any additional elements not recited in claim 1.
Claims 1-8 are therefore directed to the abstract ideas.
Claim 9 does not recite any additional elements. 
Because the are no additional elements to be considered, both individually, and in combination, the abstract ideas are not integrated into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 10-15 recite any additional elements not recited in claim 9.
Claims 9-15 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as explained in Step 2A, Prong Two, no additional elements are recited, therefore there are no additional elements to provide an inventive concept, and make claim 1 amount to significantly more than the abstract ideas. Claim 1 is not eligible. Because claims 2-8 do not recite any additional elements not recited in claim 1, claims 2-8 are ineligible.
For these reasons, claims 1-8 are ineligible.
Regarding claim 9, as explained in Step 2A, Prong Two, no additional elements are recited, therefore there are no additional elements to provide an inventive concept, and make claim 9 amount to significantly more than the abstract ideas. Claim 9 is not eligible. Because claims 10-15 do not recite any additional elements not recited in claim 9, claims 10-15 are ineligible.
For these reasons, claims 9-15 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki, US Patent Publication 2016/0279794 A1 (hereinafter Inagaki) in view of Maekawa, US Patent Publication 2019/0137984 A1 (hereinafter Maekawa).
Regarding claim 1:
Inagaki teaches a failure diagnosis device for a reduction gear provided to a mechanical apparatus driven by a motor so that the reduction gear slows down rotation power of the motor and transmits the power to an operating part of the mechanical apparatus (“industrial robot,” “a speed reducer,” ¶ 0004),
wherein the device identifies an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates (“the second data is acceleration calculated from the detection value of the encoder 104,” ¶ 0053), and
determines whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of motor torque with respect to a change in a rotation speed of the motor 
Inagaki does not teach determines whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of one of load current of the motor and a current value having a correlation with the load current (hereinafter, referred to as "the motor current").
Maekawa teaches an abnormality diagnosis apparatus and an abnormality diagnosis method for a power transmission mechanism such as a reducer, a speed-up gear, and a ball screw used in a drive unit of a mechanical system such as a robot (¶ 0001), including that motor current and torque are interchangeably useful  for determining abnormality during diagnosis (“In the present embodiment, the model acceleration calculation unit 1 uses motor torque .tau.m calculated by multiplying the measured motor current value by a torque constant or motor torque .tau.m detected by a torque sensor,” ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the modify Inagaki to measure and use motor current in place of motor torque in making a fault determination, because Maekawa taches that motor torque and motor current are interchangeably useful in making an abnormality diagnosis of a gearbox of a robot.
Regarding claim 2, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa also renders obvious comprising:
a rotation speed acquiring module configured to acquire the rotation speed of the motor (Inagaki: encoder 104, Fig. 1);
an acceleration/deceleration period identifying module configured to identify the acceleration/deceleration period based on the rotation speed of the motor acquired by the rotation speed acquiring module (Inagaki: “The time specification part 16 specifies a time period for which the acceleration is equal to a certain amount of acceleration A1 for a time period longer than a predetermined time period, or a time period from time T1 to time T2, as the extraction time .DELTA.T.,” ¶ 0053);
a motor current acquiring module configured to acquire the motor current (Maekawa: “In the present embodiment, the model acceleration calculation unit 1 uses motor torque .tau.m calculated by multiplying the measured motor current value by a torque constant or motor torque .tau.m detected by a torque sensor,” ¶ 0047);
a time series rotation speed data generating module configured to sequentially sample the rotation speed of the motor acquired by the rotation speed acquiring module during the acceleration/deceleration period, and generate a group of time series rotation speed data (Inagaki: 14, Fig. 1);
a time series motor current data generating module configured to sequentially sample the motor current acquired by the motor current acquiring module during the acceleration/deceleration period, and generate a group of time series motor current data (Inagaki: 12 turns measured motor 
a FFT analyzing module configured to make the group of time series motor current data correspond to the group of time series rotation speed data, conduct a frequency analysis of the group of time series motor current data, and generate the frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data (Inagaki: “The diagnosis performing part 20 performs the fault diagnosis of the robot 100 by carrying out a frequency analysis of the extraction data D1. The frequency analysis may be performed in accordance with a known method such as FFT (Fast Fourier Transform). According to one embodiment, the fault diagnosis may be performed by comparing the result of the frequency analysis with predetermined reference data,” ¶ 0049);
an amplitude peak value extracting module configured to extract a peak value of the amplitude of the motor current within a given frequency range corresponding to a given specific frequency of the reduction gear, from the frequency spectra of the group of motor current data (Inagaki: “The diagnosis performing part 20 performs the fault diagnosis of the robot 100 by comparing the magnitude of the torque contained in the extraction data D1 with predetermined reference data,” ¶ 0054); and
a determining module configured to compare the extracted peak value of the amplitude of the motor current with a given amplitude threshold, and determine whether the reduction gear indicates the sign of failure based on the determination result (Inagaki: “The diagnosis performing part 20 performs the fault diagnosis of the robot 100 by comparing the magnitude of the torque contained in the extraction data D1 with predetermined reference data,” ¶ 0054).
Regarding claim 3, the combination of Inagaki and Maekawa renders obvious the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Inagaki and Maekawa also renders obvious wherein the amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear (Inagaki: “Therefore, there is a need for means for detecting the malfunction of the robot early to prevent the halt of the production line,” ¶ 0004, which covers robot malfunctions, including reaching a limit of abrasion and/or wear and/or friction that causes a malfunction).
Regarding claim 4, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa also renders obvious wherein the determination is performed when the motor current is above a given value (Inagaki: measured value in Fig. 4B is above a given value).
Regarding claim 5, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa also renders obvious wherein the reduction gear is configured so that an output shaft thereof only rotates within a rotation range less than one revolution in an operating range of the mechanical apparatus (This limitation recites an intended use of the device, and incapable of patentably distinguishing the device over an otherwise structurally identical device, as set forth in MPEP § 2114(II). In this instance, the invention of Inagaki and the combination of Inagaki and Maekawa is capable of use with a reduction gear configured so that an output shaft thereof only rotates within a rotation range less than one revolution in an operating range of the mechanical apparatus).
Regarding claim 6, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa 
Regarding claim 7, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa also renders obvious wherein the acceleration/deceleration period is a deceleration period (Inagaki: deceleration period delta T2 in Fig. 4A).
Regarding claim 8, the combination of Inagaki and Maekawa renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Inagaki and Maekawa also renders obvious a mechanical apparatus comprising the failure diagnosis device of claim 1 (as set forth in the rejection of claim 1 above).
Regarding claim 9:
Inagaki teaches a method of diagnosing failure of a reduction gear provided to a mechanical apparatus driven by a motor so that the reduction gear slows down the rotation power of the motor and transmits the power to an operating part of the mechanical apparatus (“industrial robot,” “a speed reducer,” ¶ 0004), the method comprising the steps of:
(a) identifying an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates (“the second data is acceleration calculated from the detection value of the encoder 104,” ¶ 0053); and
(b) determining whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of motor torque with respect to a change in a rotation speed during of the motor during the acceleration/deceleration period (“the first data is torque obtained by the torque sensor 106,” ¶ 0053; “diagnosis performing part 20 performs the fault diagnosis of the robot 100 by comparing the magnitude of the torque contained in the extraction data D1 with predetermined 
Inagaki does not teach determining whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of one of load current of the motor and a current value having a correlation with the load current (hereinafter, referred to as "the motor current").
Maekawa teaches an abnormality diagnosis apparatus and an abnormality diagnosis method for a power transmission mechanism such as a reducer, a speed-up gear, and a ball screw used in a drive unit of a mechanical system such as a robot (¶ 0001), including that motor current and torque are interchangeably useful  for determining abnormality during diagnosis (“In the present embodiment, the model acceleration calculation unit 1 uses motor torque .tau.m calculated by multiplying the measured motor current value by a torque constant or motor torque .tau.m detected by a torque sensor,” ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the modify Inagaki to measure and use motor current in place of motor torque in making a fault determination, because Maekawa taches that motor torque and motor current are interchangeably useful in making an abnormality diagnosis of a gearbox of a robot.
Regarding claim 10, the combination of Inagaki and Maekawa renders obvious the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Inagaki and Maekawa also renders obvious wherein the step (a) includes the steps of:
acquiring the rotation speed of the motor (Inagaki: encoder 104, Fig. 1); and

wherein the step (b) includes the steps of:
acquiring the motor current (Maekawa: “In the present embodiment, the model acceleration calculation unit 1 uses motor torque .tau.m calculated by multiplying the measured motor current value by a torque constant or motor torque .tau.m detected by a torque sensor,” ¶ 0047);
sequentially sampling the acquired rotation speed of the motor during the acceleration/deceleration period, and generating a group of time series rotation speed data (Inagaki: 14, Fig. 1); 
sequentially sampling the acquired motor current during the acceleration/deceleration period, and generating a group of time series motor current data (Inagaki: 12 turns measured motor data into a time-series, which data, after the combination with Maekawa set forth above, will be motor current, Fig. 1);
making the group of time series motor current data correspond to the group of time series rotation speed data, conducting a frequency analysis of the group of time series motor current data, and generating the frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data (Inagaki: “The diagnosis performing part 20 performs the fault diagnosis of the robot 100 by carrying out a frequency analysis of the extraction data D1. The frequency analysis may be performed in accordance with a known method such as FFT (Fast Fourier Transform). According to one embodiment, the fault diagnosis may be performed by comparing the result of the frequency analysis with predetermined reference data,” ¶ 0049);

comparing the extracted peak value of the amplitude of the motor current with a given amplitude threshold, and determining whether the reduction gear indicates the sign of failure based on the determination result (Inagaki: “The diagnosis performing part 20 performs the fault diagnosis of the robot 100 by comparing the magnitude of the torque contained in the extraction data D1 with predetermined reference data,” ¶ 0054).
Regarding claim 11, the combination of Inagaki and Maekawa renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Inagaki and Maekawa also renders obvious wherein the amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear (Inagaki: “Therefore, there is a need for means for detecting the malfunction of the robot early to prevent the halt of the production line,” ¶ 0004, which covers robot malfunctions, including reaching a limit of abrasion and/or wear and/or friction that causes a malfunction).
Regarding claim 12
Regarding claim 13, the combination of Inagaki and Maekawa renders obvious the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Inagaki and Maekawa also renders obvious wherein the reduction gear is configured so that an output shaft thereof only rotates within a rotation range less than one revolution in an operating range of the mechanical apparatus (Inagaki: “industrial robot,” “a speed reducer,” ¶ 0004; Maekawa: an abnormality diagnosis apparatus and an abnormality diagnosis method for a power transmission mechanism such as a reducer, a speed-up gear, and a ball screw used in a drive unit of a mechanical system such as a robot,” ¶ 0001; industrial robots commonly have shafts that rotate less than one revolution and more than one revolution, as deemed necessary to perform the specific tasks that the robot is required to perform).
Regarding claim 14, the combination of Inagaki and Maekawa renders obvious the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Inagaki and Maekawa also renders obvious wherein the acceleration/deceleration period is an acceleration period (Inagaki: acceleration period delta T1 in Fig. 4A).
Regarding claim 15, the combination of Inagaki and Maekawa renders obvious the invention of claim 9, as set forth in the rejection of claim 9 above. The combination of Inagaki and Maekawa also renders obvious wherein the acceleration/deceleration period is a deceleration period (Inagaki: deceleration period delta T2 in Fig. 4A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
23 April 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853